Citation Nr: 1735523	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-25 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease of the left knee, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease of the right knee, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease of the left ankle, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease of the right ankle and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left foot disability, and if so, whether service connection is warranted.

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961 and from May 1969 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The issues of whether there is clear and unmistakable error in an April 1979 rating decision that denied service connection for disabilities of the bilateral knees, bilateral ankles and bilateral feet, entitlement to an earlier effective date for the award of special monthly compensation for erectile dysfunction and entitlement to service connection for Bell's Palsy and hepatitis C have been raised by the record in a May 2017 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for degenerative joint disease of the bilateral knees and bilateral ankles, service connection for a left foot condition and entitlement to special monthly compensation based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed decision of April 1979, the RO denied service connection for disabilities of the bilateral knees, bilateral ankles, bilateral feet and toes; this decision is final.

2.  The evidence added to the record since the April 1979 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability.  


CONCLUSION OF LAW

Subsequent to the final April 1979 rating decision, new and material evidence has been presented to reopen the claims of service connection for degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability in an April 1979 rating decision and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In April 1979, the RO denied service connection for degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability, finding that these disabilities all occurred prior to the Veteran's entrance into active service or after his separation from active service.  The Board finds that the newly received evidence after the April 1979 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of: the Veteran's reports of incurring injuries to the foot and ankle during his first period of active service; March 2010 lay statements from two of the Veteran's fellow service members who reported witnessing the Veteran having ankle and knee injuries during his second period of service; and the representative's arguments in the May 2017 Informal Hearing Presentation, noting that the records from the Veteran's first period of active service are not associated with the claims file.  A review of the record indicates that the RO's April 1979 rating decision also referred only to the service treatment records from the Veteran's second period of active service and no additional attempts to obtain the missing service treatment records were made after the initial request.  

Accordingly, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).  Therefore, this claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for degenerative joint disease of the left knee is reopened, and granted to this extent only.  

New and material evidence having been received, the claim of service connection for degenerative joint disease of the right knee is reopened, and granted to this extent only.  

New and material evidence having been received, the claim of service connection for degenerative joint disease of the left ankle is reopened, and granted to this extent only.  

New and material evidence having been received, the claim of service connection for degenerative joint disease of the right ankle is reopened, and granted to this extent only.  

New and material evidence having been received, the claim of service connection for a left foot disability is reopened, and granted to this extent only.  


REMAND

The record reflects that service treatment records from the Veteran's first period of service are not associated with the claims file.  Therefore, upon remand, an attempt to locate the Veteran's missing service treatment records and associate them with the claims file should be made.  

Although a VA examination and opinion for the Veteran's degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability were provided in May 2011, the opinion is inadequate, as the VA examiner failed to address lay statements by the Veteran and fellow service members regarding his injuries to the knees and ankles in service and failed to address the findings on the service entrance examination  after concluding that these disabilities preexisted his second period of service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In light of this evidence and additional statements by the Veteran's representative in a May 2017 Informal Hearing Presentation in which he references medical information regarding the knees and discusses internally conflicting findings in the record, the Board finds that adequate VA medical opinions are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability originated during active service, within one year of his active service or were otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition, the Board observes that the evidence does not demonstrate any knee, ankle or foot disabilities were noted on the entrance examination upon the Veteran's entrance into this second period of active service, from May 1969 to August 1972, and the Veteran will have been presumed in sound condition upon entrance into active service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  If the VA examiner concludes, however, that these disabilities preexisted the Veteran's active service, considering the lay statements from fellow service member which may indicate a worsening of these disabilities during this second period of active service, s/he must also address the evidence which supports this opinion, the findings in the service entrance examination and any evidence which indicates these disabilities were not aggravated by active service.  

As the issue of entitlement to special monthly compensation based on the need for regular aid and attendance is intertwined with the claims for service connection being remanded and the outcome of this issue is dependent on the adjudication of these claims, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) and request a search for all service treatment records from the Veteran's first period of service from November 1957 to November 1961, including alternative sources of information such as morning reports and Surgeon General Officer (SGO) reports.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims file.

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

3.  Upon receipt of all additional records, the claims folder and a copy of this remand are to be made available to and reviewed by an appropriate VA specialist, to determine the current nature and etiology of the Veteran's degenerative joint disease of the bilateral knees, degenerative joint disease of the bilateral ankles and a left foot disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs, including the September 1970 report demonstrating treatment for pes planus, old fractures of the feet and findings of arthritic changes in ankles and feet; (2) the post-service private and VA medical records; (3) the March 2010 lay statements from fellow service members reflecting they witnessed the Veteran putting ice on his ankles and elastic bands around his knees during active service; and (4) the May 2011 VA examination and opinion. 

NOTE: The Veteran had two periods of active service, from November 1957 to November 1961 and from May 1969 to August 1972.  As of this decision, only STRs from his second period of active service from May 1969 to August 1972 were associated with the record.  

Please also NOTE: the Veteran is competent to attest to any lay observable symptoms and past treatment.  The statements provided by fellow service members are also competent of lay observable events.  

The examiner is asked to answer the following:  

(a).  Please specify the current diagnosis(es) of any disabilities of the left knee, right knee, left ankle, right ankle and left foot.  

(b).  The examiner is then asked to furnish opinions with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed disabilities of the left knee, right knee, left ankle, right ankle and left foot:  (1) had their onset during either of his periods of active duty from November 1957 to November 1961 and from May 1969 to August 1972; (2) within one year of his separation from either period of active service or, (3) that such disabilities were caused by any incident or event that occurred during such period, including his reported parachuting activities; OR

(ii)  If the examiner finds that any disability of the left knee, right knee, left ankle, right ankle and left foot preexisted his active service, s/he should address: (1) the evidence which supports this opinion; (2) the findings in the service entrance examination, which do not demonstrate any abnormalities of the lower extremities; and (3) any evidence that demonstrates these disabilities were not aggravated by active service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Ensure the examiner's opinions are responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then, readjudicate the claims on appeal in light of this and all other additional evidence.  If the claims are denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


